DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Prior Art
The prior art of Wolbank (US 2014/0176152 A1) discloses method and device for detecting a deterioration in the state of an insulation in an operating electric machine having a voltage is applied to the winding(s) (3) of the machine (2) with the aid of a converter (41), and the current (i) induced in this manner, and/or the time derivative (di/dt) thereof, is acquired as a measurement signal with the aid of at least one sensor (6, 7, 8) and is then oversampled with a frequency higher than the frequencies characteristic for settling.
The prior art of Zeng (US 2020/0083702 A1) discloses a safe processing method for active voltage reduction of ground fault phase of non-effective ground system having 
 non-effective ground system side windings of a transformer are equipped with a plurality of shunting taps. When a single-phase ground fault occurs, the shunting tap of the fault phase winding is selected to be short-circuited to ground directly or through an impedance to reduce the fault phase voltage to ensure that the fault point voltage is less than the continuous burning voltage of a ground arc to meet a long-term non-stop safe operation requirements.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a ground wall insulation aging monitoring and locating method for a converter transformer having the steps of calculating a ratio of a differential-mode equivalent capacitance difference value to a common-mode equivalent capacitance difference value according to the difference value between the differential-mode equivalent capacitances before and after aging and the difference value between the common-mode equivalent capacitances before and after aging , the ratio representing a ground-wall insulation aging location of the phase winding on the valve side, as recited in the independent claim 1 and in combination with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
September 23, 2021